DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 10 November 2020 is acknowledged.  The requirement is deemed proper and therefore made Final.

Status of Application
Claims 1-10 are pending; Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 1-8 are subject to examination on the merits.

Priority
The instant application claims benefit of foreign priority document CN201810299583.0 filed 04 April 2018 is acknowledged.  Said document has been received.


Specification
The disclosure is objected to because of the following informalities: the specification recites in many places a “nitrogenase ferritin cyh” or “nitrogenase ferritin gene cyh”.  However, as pointed out below, this makes no sense as ferritin proteins have nothing to do with nitrogenase enzymes/proteins (See 35 U.S.C. 112(b) rejection below).  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  the protein acronym name (e.g. icd) should be capitalized in the first letter of each designation (e.g. Icd, PorAB, etc.).  
Claim 7 is objected to because of the following informalities: the claim recites several instances of the encoding gene.  However, it appears that the word “is” is missing from the claims in several places, and for example, the claim should read “wherein the glyceraldehyde-3-phosphate ferredoxin dehydrogenase gene is gor,”, etc. and should be repeated for each instance of the encoding genes in the claim (for a total of five times).    
Appropriate corrections are required.

Additional Specification/Claim Objections
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is 
The recitation of database codes NCBI-Protein ID: AAS42897.1, NCBI-Protein ID: CAF30501.1, NCBI-Protein ID: AKC61181.1, NCBI-Protein ID:ADK05552.1, NCBI-Protein ID:ADK06337.1, and NCBI-Protein ID:ACV00712.1, respectively, in claims 3 and 6-8 and having antecedent basis in the body of the specification is a reference to material/information in a database that is considered to be a publication. Such information, specifically nucleotide sequence information, from the publication of database codes is “Essential material” needed to describe the claimed invention in claims 3 and 6-8 in terms that particularly point out and distinctly claim the invention, since the limitations of claims 3 and 6-8 are defined by the amino acid sequence present in the recited database codes. See MPEP 37 CFR 1.57(d).
Here, it appears that applicant has an intent to incorporate the nucleotide sequence from database codes NCBI-Protein ID: AAS42897, NCBI-Protein ID: CAF30501, NCBI-Protein ID: AKC61181, NCBI-Protein ID: ADK05552, NCBI-Protein ID:ADK06337, and NCBI-Protein ID:ACV00712 although applicant has not complied with 37 CFR 1.57(c), (d) and (e), since the limitations of claims 5-10 are defined by the nucleotide sequences present in database codes NCBI-Protein ID: AAS42897, NCBI-
The relevant portions of 37 CFR 1.57 (emphasis added) are as follows:
(c)    Except as provided in paragraph (a) or (b) of this section, an incorporation by reference must be set forth in the specification and must: (1) Express a clear intent to incorporate by reference by using the root words "incorporat(e)" and "reference" (e.g., "incorporate by reference"); and (2) Clearly identify the referenced patent, application, or publication.
(d)    "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. "Essential material" is material that is necessary to: (1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a); (2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b): or (3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f).
Claims 3 and 6-8 are objected to for making a direct reference to a non-U.S. patent document publication that contains “Essential Material” needed to determine the meets and bounds of claims 5-10 within the meaning of 35 U.S.C. 112(b) that is improper and does not comply with the requirements of 37 CFR 1.57 as elucidated above.
It is noted that 37 CFR 1.57(h)(1) provides the following:
1) A correction to comply with paragraph (c)(1) of this section is permitted only if the application as filed clearly conveys an intent to incorporate the material by reference. A mere reference to material does not convey an intent to incorporate the material by reference.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1 and 6-8 recite a “nitrogenase ferritin cyh”.  However, this makes no sense because there is no nitrogenase ferritin protein.  Ferritins are proteins that sequester/transport a great deal of iron, however, they have nothing to do with nitrogenases.  There is, however, a nitrogenase iron protein that is a 4Fe-4S protein that donates electrons to the nitrogenase enzyme (which then fixes nitrogen).  This is also consistent with the NCBI/GenBank accession number of ACV00712.1 as in claim 6, which establishes that said protein is a nitrogenase iron protein of NifH.  In addition, it is uncertain as to the protein which is designated “Cyh” and what this protein actually is.    

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is deficient is because the claim states that the pyruvate ferredoxin oxidoreductase is as set form in NCBI-Protein ID: ADK06337.1.  However, this protein is only the alpha-subunit of the enzyme.  There is no designation of the beta-subunit and thus it cannot be the PorAB as stipulated in claim 1.  Thus, either claim 1 is deficient and should recite only PorA (not PorAB) – in which case a partial enzyme may not be functional (which could lead to enablement issues) or claim 6 is deficient for not reciting the entire enzyme including the beta-subunit (e.g. presumably PorB is missing).  It is noted, this does not remedy the essential subject matter objections above.

Claim 8 recites the limitation "wherein glyceraldehydr-3-phosphoate ferredoxin dehydrogenase encoding gene gor…." in reference to claim 6.  There is insufficient antecedent basis for this limitation in the claim as claim 6 does not recite these genes.  It seems said claim should depend from claim 7, however, it is not clear if that is the case.
Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are in the form of product by process claims and that the gene(s) are expressed by “using” a strong constitutive promoter.  However, recitation of a “use” without any active, positive steps delimiting how the use is practiced is deemed indefinite.  See MPEP 2173.05(q).  
It is suggested to amend the claim to something as simple as the gene is expressed from a strong constitutive promoter; or the gene is operably linked to a strong constitutive promoter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
An “analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.” MPEP 2164.01. “A conclusion of lack of enablement means that. . . the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention [i.e. commensurate scope] without undue experimentation.” In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); MPEP 2164.01.
In In re Wands, 858 F.2d 731,8 USPQ2d 1400 (Fed. Cir. 1988), several factors implicated in determination of whether a disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” are identified. These factors include, but are not limited to:

 (B)    The nature of the invention;
(C)    The state of the prior art;
(D)    The level of one of ordinary skill;
(E)    The level of predictability in the art;
(F)    The amount of direction provided by the inventor;
(G)    The existence of working examples; and
(H)    The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). No single factor is independently determinative of enablement; rather “[i]t is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others.” MPEP 2164.01. Likewise, all factors may not be relevant to the enablement analysis of any individual claim.
“According to In re Bowen, 492 F.2d 859, 862-63, 181 USPQ 48, 51 (CCPA 1974), the minimal requirement is for the examiner to give reasons explaining the uncertainty of the enablement. This standard is applicable even when there is no evidence in the record of operability without undue experimentation beyond the disclosed embodiments.” See also In re Brana, 51 F.3d 1560, 1566, 34 USPQ2d 1436, 1441 (Fed. Cir. 1995); MPEP 2164.04.
The following applied to all of Wands factors (A) through (H) stated above:
Claim 2 recites a specific strain being Bacillus subtilis BSGNKAP2. Claim 2 appears to recite a product in product-by-process format, reciting that the recombinant strain of claim 1 is somehow configured to adopt Bacillus subtilis BSGNKAP2 as a starting strain. However, the scope of claim 2 is interpreted as requiring all of Bacillus subtilis BSGNKAP2 with the additional structural elements recited in claim 1 from which claim 2 depends. As such, possession of Bacillus subtilis BSGNKAP2 or a reproducible method for obtaining the Bacillus subtilis BSGNKAP2 strain is required to make any scope of claim 2.
Since the strain Bacillus subtilis BSGNKAP2 is essential to the claimed invention, the strain must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public based upon the prior art. The specification at paragraph 0008 states that the “Bacillus subtilis BSGNKAP2 is disclosed in CN 201610517961.9.” CN201610517961.9 (i.e. the prior art) has been reviewed; however it is the examiner’s determination that the exact and specific strain identical to that referred to as Bacillus subtilis BSGNKAP2 - which is interpreted to be a specific strain rather than a broader genus of Bacillus subtilis with specific genotype characteristics—is not obtainable with the limited experimental description described in CN 201610517961.9 and indeed even refers to the strain being adapted from a strain from yet another Chinese patent (CN 201510761678.6). Specifically, although the skill in the art is high, without provision of the precise materials (i.e. recombinant nucleic acids) used to make BSGNKAP and then make Bacillus subtilis BSGNKAP2 it is not possible to produce the exact Bacillus subtilis BSGNKAP2 strain recited in claim 2. Further, even if such materials were provided, repetition of the same procedure will result in strains having variations in structure due to the nature of making recombinant modifications to microorganisms. For example, the exact structure of the nucleic acids (e.g. by complete nucleic acid Bacillus subtilis BSGNKAP2 are not disclosed anywhere on the record.
Further, it is noted that CN 201610517961.9 is not incorporated-by-reference into the specification in the manner required by 37 CFR 1.57 (e.g. root words “incorporat(e)” and “reference” not used, “essential material” is not referenced from a U.S. patent or U.S. patent publication).
Although the record evidences that the applicant had physical possession of Bacillus subtilis BSGNKAP2 at the time of filing, there is no indication in the specification that at the time of filing that 1) Bacillus subtilis BSGNKAP2 was deposited meeting the criteria set forth in 37 CFR 1.801 -1.809, 2) deposited in accordance with the Budapest treaty, or 3) was publically available and from what source.
In view of the above, even after the expenditure of significant effort and experimentation it is not possible for the ordinarily skilled artisan at the time of filing to make and use the specific strain described as Bacillus subtilis BSGNKAP2 by the specification. That is regardless of the teachings of the prior art, the high level of skill in the art, and the working examples and direction provided by the specification, the ordinarily skilled artisan at the time of filing cannot make and use the specific strain described as Bacillus subtilis BSGNKAP2 without said strain being provided in a publically accessible manner. That is, the level of predictability in the art is that the specific strain described as Bacillus subtilis BSGNKAP2 cannot be independently reproduced by an ordinarily skilled artisan at the time of filing regardless of the quantity of experimentation expended, since the structure produced by recombinant modification of microorganisms is not perfectly reproducible, nor does the specification  artisan of all of the particular structural characteristics of Bacillus subtilis BSGNKAP2 such that the skilled artisan is not able to ascertain if any engineered Bacillus subtilis is definitively identical to Bacillus subtilis BSGNKAP2.
As such all of the Wands factors reviewed above weigh towards undue experimentation as being necessary to make and use any embodiment of claim 2 such that the specification does not provide for adequate enablement of claim 2.

Claims 3 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 3 and 6-8 recite essential subject matter (see objections above), i.e. the sequence database accession numbers for ceramidase enzymes without any corresponding sequence identifiers, which fails to satisfy the written description requirement because the claims attempt to incorporate essential subject matter by reference, which is improper.  See MPEP § 608.01(p).  The complete amino acid sequence within the accession numbers recited in the claims is needed for one of skill in the art to practice the invention.  While the database accession numbers are provided, its contents are an improper incorporation by reference, as the sequence within the database is essential to the claimed subject matter.  Furthermore, the sequence within the database can change at any time, including after the time of filing of the instant .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 201610517961 – cited herein.
Claim interpretation: claim 1 recites a recombinant strain of Bacillus subtilis which comprises a integrated expression sequence capable of  expressing five different enzymes.  The term “capable of” in the claim necessarily means that the integrated expression sequence could potentially express said enzymes but not that it necessarily 
The reference CN 201610517961 teaches:
Regarding claims 1, 2 and 4, a recombinant Bacillus subtilis of strain BSGNKAP2 which is an integrated expression vector comprising a pP43-GNA1 plasmid (e.g. it has a strong constitutive promoter of P43 and freely expresses GNA1).  Said plasmid is capable of expressing and integrating said enzymes as in claims 1, 3, 5-8 in the Bacillus subtilis recombinant strain BSGNKAP2 as taught in Embodiments 1-3.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,669,532. Although the claims at issue are not identical, they are not patentably distinct from each other because the overlap to such an extent to be obvious variations of one another.
Instant claim 1 in its broadest is drawn to recombinant strain of Bacillus subtilis, wherein the recombinant strain comprises an integrated expression sequence capable + dehydrogenase icd, malate quinone dehydrogenase mqo, pyruvate ferredoxin oxidoreductase porAB and nitrogenase ferritin cyh.  Claim 4 recites that balpycA is expressed from a strong constitutive promoter of P43.  
Claim 1 to the ‘532 patent is drawn to a recombinant strain of Bacillus subtilis, wherein pyruvate carboxylase BalpycA, glyceraldehyde-3-phosphate ferredoxin dehydrogenase gor, isocitrate NAD+ dehydrogenase icd, malate quinone dehydrogenase mqo, pyruvate ferredoxin oxidoreductase porAB and nitrogenase ferritin cyh are integrated and expressed in the recombinant strain, wherein the pyruvate carboxylase BalpycA, glyceraldehyde-3-phosphate ferredoxin dehydrogenase gor, isocitrate NAD+ dehydrogenase icd, malate quinone dehydrogenase mqo, pyruvate ferredoxin oxidoreductase porAB and nitrogenase ferritin cyh are respectively expressed using a strong constitutive promoter.  Claim 2 recites promoter can be selected from P43 among others.
	Thus, the claims differ in that the claim 1 of the ‘532 patent requires that the enzymes (all of which are the same between both sets of claims) are expressed from a strong constitutive promoter, as well as the instant claims only requiring an integrated expression sequence that is capable of expressing said enzymes (but which does not necessarily have to express them – see above).  It would be obvious, however, that the enzymes of the instant claims can also be expressed via a strong constitutive promoter such as P43 as instant claim 4 suggests this for at least one of the enzymes and thus it 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        22 February 2021